Citation Nr: 1738186	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-47 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to a right knee condition.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for lipoma, claimed as multiple internal tumors.

6.  Entitlement to service connection for a liver disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.  

9.  Entitlement to service connection for a kidney disability.

10.  Entitlement to service connection for a gastrointestinal condition.

11.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In August 2008, the RO denied issues of service connection for left shoulder gouty arthritis, hypertension, posttraumatic stress disorder (PTSD), left knee chondromalacia and patella spurring , history of paroxysmal atrial fibrillation, "lipoma (claimed as multiple internal tumors)," liver cirrhosis, and right shoulder impingement and arthritis.  In May 2010, the RO denied issues of service connection for vasculitis, a "chronic kidney condition claimed as nephritis," a gastrointestinal condition, headaches, and a right knee condition, and determined that new and material evidence has not been presented to reopen a claim for service connection for "a skin condition, previously denied as psoriasis."  

In November 2014, the Board denied the issues of service connection for vasculitis and a left shoulder disability and remanded the remaining issues for further development.  In November 2016, the RO granted service connection for PTSD; this issue is therefore no longer before the Board on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO.  In the November 2014 Board decision and remand, it was noted that documentation indicates that the Veteran requested that his hearing be canceled, and there is no record to show that a request for another hearing was ever made.  However, in January 2015, a statement from the Veteran was received stating that in August 2014, his representative wrote a letter requesting that the September 2014 hearing be cancelled and another hearing be scheduled and that the cover letter stated that the "Veteran needs to rescheduled his BVA HEARING DATE."  The claim file does not contain any letters documenting a request to either cancel or reschedule the September 2014 hearing, including the August 2014 letter referenced by the Veteran.  As the travel board hearing was noted as cancelled by the Veteran, there must have been some form of communication regarding the hearing and the Veteran's statements regarding the August 2014 letter had sufficient detail to assume that it was sent.  The Veteran explained that he was unable to attend the hearing due to serious health issues and that his true desire was to state his case in front of a judge.  In light of the above, the Board finds it necessary to remand the case to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




